Citation Nr: 1741457	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disease or injury.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1975 to January 1978, and from March 1978 to March 1984.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the RO that, in pertinent part, denied service connection for diabetes mellitus.  The Veteran timely appealed.

In May 2013, the Veteran testified during a hearing before RO personnel.

In January 2014, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board. In March 2014, the Veteran requested additional time to gather evidence and to modify his claim for service connection.  In May 2014, the Veteran modified his claim for service connection for diabetes mellitus, to include as secondary to hypertension; and submitted a medical certificate showing diagnoses of hypertension and diabetes mellitus.  The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2016).

In June 2015, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Diabetes mellitus was not manifested during active service or within one year; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to hyave been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Diabetes mellitus is not proximately due to the result of or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by September 2010 and November 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and appears adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection and secondary service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including an examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, diabetes mellitus is considered chronic and a presumptive disease.  See 38 U.S.C.A. § 1101.

On a "Report of Medical History" completed by the Veteran in January 1984, he checked "no" in response to whether he ever had or now had sugar or albumin in urine.  Complaints, treatment, or diagnosis of diabetes mellitus are not documented in active service.  Clinical evaluation at the time of the Veteran's separation examination in January 1984 reveals a normal endocrine system.

On a VA claim form submitted in August 2010, the Veteran contended that his "high sugar level" began during active service in 1979.  Post-service records dated from 1993 to 1998 reveal "high sugar level."  

Private records, dated in July 2013, first show a diagnosis of diabetes mellitus in June 2010.

Here, VA records do show that the Veteran currently took medication daily for diabetes mellitus.

In this case, the Board finds that the evidence is against a finding that the Veteran's diabetes mellitus was incurred in active service or within the first year after separation.  In particular, the normal findings in service treatment records establish that diabetes mellitus was not "noted" at any time during active service; and that diabetes mellitus subsequently was identified long after service.  His report of in-service onset and continuity is inconsistent with the normal separation examination which included normal findings of the endocrine system, negative results for sugar in urine and his specific denial of a history of sugar.  Clearly, he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year.  38 C.F.R. § 3.303.

Thus, his statement regarding the onset and continuity of diabetes mellitus since service lacks credibility.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that diabetes mellitus is in any way related to active service.

The Veteran also seeks service connection for diabetes mellitus which he believes is associated with his service-connected hypertension.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

In October 2013, the Veteran reported being told by his physician that he needed to take medications for diabetes mellitus for the rest of his life; and that diabetes mellitus is a progressive disease caused by his service-connected hypertension.  The Veteran reported no family history of hypertension, and reported that his mother had diabetes mellitus later in life and that she died from a stroke.

In January 2014, the Veteran again testified that his physician told him that hypertension led to different ailments, including diabetes mellitus.  A medical certificate from the Veteran's treating physician reveals the Veteran's medical history of headaches and of chronic hypertension, and reveals current hypertensive cardiovascular disease.  Also noted are assessments of obesity in February 1996 and diabetes mellitus in June 2010; and an opinion linking the Veteran's hypertensive cardiovascular disease to hypertension.

Following the Board's June 2015 remand, the Veteran underwent a VA examination in September 2015.  Based on examination and review of the Veteran's medical history, the September 2015 examiner diagnosed the Veteran with diabetes mellitus; and noted the date of diagnosis as 2001. 

The September 2015 examiner opined that it is less likely than not (less than a 50 percent probability) that the Veteran's diabetes mellitus is due to or caused by the service-connected hypertension.  The September 2015 examiner reasoned that diabetes mellitus is mostly hereditary and genetic interplaying with environmental factors, such as obesity; and that co-existence of diabetes mellitus with hypertension is not uncommon.  The September 2015 examiner explained that, while both hypertension and diabetes mellitus fall within the spectrum of conditions included in metabolic syndrome, direct causal relationship between hypertension and diabetes mellitus has not been established.

In addition, the September 2015 examiner reasoned that the Veteran's family history of diabetes mellitus and obesity are risk factors most likely predisposing the Veteran to have diabetes mellitus.  Recent VA records show that the Veteran had enrolled in a weight management program in 2012.

The Board notes that the Veteran's private treatment records do show an assessment of obesity post-service in February 1996, and that the Veteran later was diagnosed with diabetes mellitus while residing and working in Saudi Arabia.  In this regard, it appears that the September 2015 examiner thought the Veteran still was in active service at the time, when the September 2015 examiner mistakenly indicated that the Veteran was noted to have obesity while in active service.  To the contrary, however, the Veteran has referenced several weight values taken from service treatment records that do not indicate obesity.  Moreover, service treatment records at the time of the Veteran's separation examination in January 1984 reveal a medium build and not obese.

With regard to aggravation, the September 2015 examiner essentially found that the Veteran's diabetes mellitus was neither aggravated nor permanently worsened beyond the natural progression by the service-connected hypertension.  The September 2015 examiner was able to establish a baseline from the earliest medical evidence to document the Veteran's fasting blood sugar level in January 2001 and in August 2009.  The September 2015 examiner also referenced medical evidence that revealed dietary modification was initiated in August 2005, and that the Veteran's blood sugar level had been stable with medications since 2010.  Based on evidence showing the natural progression of the Veteran's diabetes mellitus, the September 2015 examiner opined that the current severity of the Veteran's diabetes mellitus was not greater than the baseline.  Hence, aggravation was not demonstrated.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the September 2015 examiner was mistaken as to whether the Veteran was in active service or not at the time of the assessment of obesity, the fact remains that obesity is a known risk factor for diabetes mellitus.  In this case, such error is harmless.

The Board finds the September 2015 examination report to be persuasive in finding that the Veteran's diabetes mellitus is less likely due to or aggravated by the service-connected hypertension.  The September 2015 examiner reviewed the medical history and provided a rationale which considered whether there was any nexus between current disability and service-connected disability; and indicated that the etiology of the Veteran's diabetes mellitus was mostly hereditary and genetic interplaying with environmental factors, rather than any service-connected disease or injury.  The opinion is consistent with the evidence of record and contains sound reasoning. Therefore, the September 2015 opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304. 

To the extent that the Veteran asserts a relationship to a service-connected disease or injury, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here, the Veteran's treating physician has linked the Veteran's hypertensive cardiovascular disease to hypertension, and has provided no opinion as to the etiology of the Veteran's diabetes mellitus.  Accordingly, the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for diabetes mellitus, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


